Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 30-40, drawn to a method for producing a coated steel sheet.
Group II, claims 41, 43, 54 and 60, drawn to a method of manufacture.
Group III, claim 42, drawn to a process for producing a resistance spot weld.
Group IV, claims 44-53, drawn to a coated steel sheet.
Group V, claims 55-58, drawn to a welded structure.
Group VI, claim 59, drawn to a process for producing a welded structure.


Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of a steel sheet with a composition and microstructure of claim 44, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kasuya et al. (US-20150086808-A1, hereinafter Kasuya).  
Kasuya teaches a high-strength hot-dip galvanized steel sheet which is adapted to have a specific microstructure, is excellent in formability and shape fixability, and is suitable for automobile parts ([0042]).
Kasuya further teaches a broad composition and microstructure ([0017]-[0036]) which overlaps that instantly claimed. 
In the table below are summarized the compositional and microstructural range limitations of instant claim 44 and the broad range of Kasuya. 

Instant Claim 44
Kasuya Broad Range
Composition (wt.%)
C
0.15 to 0.23
0.1 to 0.3
Si
0.6 to 1.3
1.0 to 3.0
Mn
1.4 to 2.6
0.5 to 3.0
Al
0.4 to 1.0
0.01 to 1.0
Nb
0.010 to 0.035
0.01 to 0.1
Mo
0.1 to 0.5
0.01 to 1
Fe and Impurities
Remainder
Remainder
Microstructure (%)
Martensite
45-68
---
Partitioned (Tempered) Martensite
85-95
---
Fresh Martensite
Remainder (5-15)
 3 to 18
Retained Austenite
10-15
5 or more

2-10
5 or less
Lower Bainite
20-30
---
Bainite and Tempered Martensite
(65-98)
65 or more


Kasuya is silent on a relational expression of C+Si/10≤0.30 wt.% and 2.5≥6(C+Mn/10)−Al wt.%, however using the ranges of C: 0.1 to 0.3 wt.%,  Si: 1.0 to 3.0 wt.%, Al:  0.01 to 1.0 wt.%, and Mn: 0.5 to 3.0 wt.% of Kasuya broad composition ([0017]-[0036]) with the claimed expression leads to overlapping ranges of 0.2 to 0.6 wt.% and -0.1 to 3.59 wt.% for the expressions, respectively.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
With regards to the limitation of "the partitioned martensite having a C content of at most 0.45%”, Kasuya is silent. However, Kasuya teaches processing steps which overlap that of the instant specification which would lead to the claimed feature.
The instant specification teaches in particular during partitioned martensite formation that “a partitioning temperature PT comprised between 410 °C and 470 °C, and maintained at the partitioning temperature PT for a partitioning time Pt comprised between 60 s and 130 s. During this partitioning step, the carbon is partitioned, i.e. diffuses from the martensite into the austenite, which is thus enriched in carbon” ([0161]).
Kasuya teaches a method with a holding in a temperature range of (Ms-200) °C to 420 °C for a time period of 10 to 70 seconds ([0101]) which overlaps the partitioning temperature and time of the instant specification.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore all the features of independent claim 44 of Group IV fail to distinguish over Kasuya, hence Groups I-VI do not share a special technical feature and unity of invention is found as lacking.

A telephone call was made to Clint R. Mehall on 02/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734